THE COURT.
Defendant and appellant was convicted in the Superior Court of the State of California in and for the County of Alameda of felonies, to wit: four counts of grand theft, and two of petty theft.
Judgment on the verdicts was entered November 1, 1937. The clerk’s transcript upon appeal was filed December 24, 1937, and the reporter’s transcript on March 22, 1938. The cause was regularly placed on the calendar for oral argument on May 9, 1938. No appearance was made for appellant at the time the cause was called for hearing. No brief has been filed in his behalf, and the time granted for that purpose has long since expired.
Pursuant to the provisions of section 1253 of the Penal Code, the judgment and the order denying a new trial are affirmed.